                                                                        Page 1 of 2


                        UNITED STATES DISTRICT COURT
                        NORTHERN DISTRICT OF FLORIDA
                             PENSACOLA DIVISION

BRIAN CASEY DAVIS,

      Plaintiff,

v.                                                 Case No. 3:19cv469-LC-HTC

OKALOOSA COUNTY JAIL, et al.,

     Defendants.
_______________________________/

                                      ORDER

      This cause comes on for consideration upon the Magistrate Judge’s Report

and Recommendation dated August 23, 2019 (doc. 16). The parties have been

furnished a copy of the Report and Recommendation and have been afforded an

opportunity to file objections pursuant to Title 28, United States Code, Section

636(b)(1). No objections have been filed.

      Having considered the Report and Recommendation, I have determined that

it should be adopted.

      Accordingly, it is now ORDERED as follows:

      1.     The Magistrate Judge’s Report and Recommendation is adopted and

incorporated by reference in this order.
                                                                         Page 2 of 2


      2.     Plaintiff’s negligence claims against Defendants Corizon, Delgado,

Priddy and Roy are DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) due to

Plaintiff’s failure to state a claim on which relief may be granted.

      3.     Plaintiff’s Fourteenth Amendment claim against Defendant Corizon is

DISMISSED pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii) due to Plaintiff’s failure to

state a claim on which relief may be granted.

      4.     This case is referred to the assigned Magistrate Judge for further

proceedings on Plaintiff’s Fourteenth Amendment individual capacity claims

against Defendants Delgado, Priddy and Roy.

      DONE AND ORDERED this 3rd day of October, 2019.




                                 s /L.A. Collier
                                 LACEY A. COLLIER
                                 SENIOR UNITED STATES DISTRICT JUDGE




Case No. 3:19cv469-LC-HTC
